Title: From Alexander Hamilton to James McHenry, 20 February 1800
From: Hamilton, Alexander
To: McHenry, James

New York Feby: 20. 1800
Sir
Agreeable to your wish expressed to me when at Philadelphia I have considered of a proper person to act as Deputy Quarter Master General to the Troops under my immediate command. Colonel Aaron Ogden is willing [to] accept of the appointment and as he is an officer who I can strongly recommend he will I trust meet with success. It is his wish that no immediate appointment may take place, to the command of his regiment, in which I see no objection to his being gratified as a temporary delay in that respect will not be injurious to the service.
I am just informed by a letter from his father of the death of Charles Smith 1st Lt. of the 1st. Regt.
with great respect
Secretary of War

